DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made in view of new prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueta et al. (US 7,795,767).
Regarding claim 1, Ueta teaches a rotating electrical machine (10), including: 
a rotor (col. 3 lines 30-32); 

    PNG
    media_image1.png
    201
    623
    media_image1.png
    Greyscale

a stator (100) having a core (120, 180) annularly arranged facing the outer peripheral surface of the rotor, a coil (110U, V, W) wound around the core (120, 180) and having a coil end formed protruding from an end surface in the axial direction of the core (120, 180), and an insulator (130) formed on the end surface in the axial direction of the core (120, 180) and insulating the core (31) and the coil (32); 

    PNG
    media_image2.png
    55
    613
    media_image2.png
    Greyscale

a bus bar (160U, V, W) arranged on the outer peripheral side of the coil end of the stator (100); and 
a terminal block (161U, V, W) installed on the outer peripheral side of the bus bar (160U, V, W) for introducing an electric current from an external power source to the stator (100), the terminal block (161U, V, W) extending in an axial direction (FIG 11) with respect to the stator (100), 
 
wherein the terminal block (161U, V, W) is arranged parallel to the bus bar (160U, V, W) and overlaps with the bus bar (160U, V, W) in a radial direction (FIG 11), and 

    PNG
    media_image3.png
    590
    546
    media_image3.png
    Greyscale

wherein the terminal block housing portion (153) is arranged on the outer peripheral side of a position where the bus bar (160U, V, W) is housed.

    PNG
    media_image4.png
    509
    602
    media_image4.png
    Greyscale

Regarding claim 2/1, Ueta was discussed above in claim 1. Ueta further teaches wherein the groove portion (151U, V, W) and the terminal block housing portion (153) are respectively formed integrally with the insulator.

    PNG
    media_image5.png
    118
    509
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    86
    611
    media_image6.png
    Greyscale

Regarding claim 3/1, Ueta was discussed above in claim 1. Ueta further teaches wherein the rotating electrical machine has a stator frame (12) including a cylindrical portion having a cylindrical shape and fitted to the outer peripheral side of the stator (100), and a fixation portion provided at one end of the cylindrical portion for fixing the stator (100), 

the fastening position of the bolt (155) is on the outer peripheral side of the stator frame (12), and the bolt (155) is fastened from an outer side in the radial direction (FIG 12).

    PNG
    media_image7.png
    632
    554
    media_image7.png
    Greyscale

	Regarding claim 5/3, Ueta was discussed above in claim 3. Ueta further teaches wherein the terminal block (161U, V, W) is arranged within a range of the length in the axial direction (D1) of a motor structure including the rotor (20), the stator (100), and the stator frame (12; FIG 2).
Regarding claim 9/2, Ueta was discussed above in claim 2. Ueta further teaches wherein the rotating electrical machine has a stator frame (12) including a 
the terminal block (161U, V, W) and the external power source are fixed by a bolt (155), and 
the fastening position of the bolt (155) is on the outer peripheral side of the stator frame (12), and the bolt (155) is fastened from an outer side in the radial direction (FIG 12).
Regarding claim 11/9, Ueta was discussed above in claim 9. Ueta further teaches wherein the terminal block (161U, V, W) is arranged within a range of the length in the axial direction (D1) of a motor structure including the rotor (20), the stator (100), and the stator frame (12; FIG 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 4, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 7,795,767) in view of Takagi et al. (US 2014/0230593).
Regarding claim 4/3, Ueta was discussed above in claim 3. Ueta fails to teach the rotating electrical machine has a water jacket welded to the outer periphery of the stator frame, and
a water path is constituted by the stator frame and the water jacket.
Takagi teaches the rotating electrical machine (9) has a water jacket (96) welded to the outer periphery of the stator frame (81), and
a water path (FIG 1; [0023]) is constituted by the stator frame (81) and the water jacket (96).

    PNG
    media_image8.png
    83
    610
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    477
    363
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ueta to incorporate Takagi’s teaching the rotating electrical machine that has a water jacket welded to the outer periphery of the stator frame, and a water path that is constituted by the stator frame and the water jacket, for the advantages of allowing water to cool the stator.
	Regarding claim 8/4, Ueta in view of Takagi was discussed above in claim 4. Ueta further teaches wherein the terminal block (161U, V, W) is arranged within a range of the length in the axial direction (D1) of a motor structure including the rotor (20), the stator (100), and the stator frame (12; FIG 2).
Regarding claim 10/9, Ueta was discussed above in claim 9. Ueta fails to teach the rotating electrical machine has a water jacket welded to the outer periphery of the stator frame, and

Takagi teaches the rotating electrical machine (9) has a water jacket (96) welded to the outer periphery of the stator frame (81), and
a water path (FIG 1; [0023]) is constituted by the stator frame (81) and the water jacket (96).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ueta to incorporate Takagi’s teaching the rotating electrical machine has a water jacket welded to the outer periphery of the stator frame, and a water path is constituted by the stator frame and the water jacket, for the advantages of allowing water to cool the stator.
Regarding claim 12/10, Ueta in view of Takagi was discussed above in claim 10. Ueta further teaches wherein the terminal block (161U, V, W) is arranged within a range of the length in the axial direction (D1) of a motor structure including the rotor (20), the stator (100), and the stator frame (12; FIG 2).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 7,795,767) in view of Schaflein et al. (US 2012/0313460).
Regarding claim 6/1, Ueta was discussed above in claim 1. Ueta fails to teach wherein the terminal block is a conductor member, and is constituted as a separate member from the bus bar.
	Schaflein teaches wherein the terminal block (42) is a conductor member (421), and is constituted as a separate member from the bus bar (40a-c).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 7,795,767) in view of Shimizu (US 2002/0043883).
Regarding claim 7/1, Ueta was discussed above in claim 1. Ueta fails to disclose wherein the rotating electrical machine is installed at a position sandwiched between an internal combustion engine and a transmission of a vehicle.
Shimizu teaches wherein the rotating electrical machine (54) is installed at a position sandwiched between an internal combustion engine (2) and a transmission (6) of a vehicle (FIG 9).

    PNG
    media_image10.png
    403
    552
    media_image10.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834